DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain [U.S. 2007/0097703 A1].
Regarding claim 1, Goldfain discloses a user wearable visualization system [see figure 1] comprising: a light assembly [see figure 1], said light assembly comprising: at least one lighting element [102], each of said at least one light element comprising: a housing [see figure 1], said housing comprising: at least one projection lens [120] on a first end of said housing, said at least one projection lens forming a lighting element optical axis [see figure 2]; a plurality of lighting sources [108, 110] positioned along an inner circumference of said housing, each of said plurality of lighting sources [108, 110] configured to: generate a light; a light director [116], comprising a plurality of reflective surfaces [V-prism mirror 116, figure 2] positioned on a second end of said housing, said light director configured to: receive, upon said plurality of reflective surfaces [light director 116, figure 2], said light generated by said plurality of lighting sources [108, 110]; and redirect said received light toward a known area [light concentrator 118, figure 2] about said optical axis of said at least one projection lens [120]; wherein said redirected light is emitted through said at least one projection lens [120] (figures 1-2, paragraphs 0016-0018).
Regarding claim 2, Goldfain discloses said light director is one of: a multi-sided pyramid (figure 2).
Regarding claim 3, Goldfain discloses said plurality of surfaces of said light director [116] are arranged to direct said received light toward said known area [118] (figure 2).
Regarding claim 5, Goldfain discloses said lighting sources are selected from a group comprising: white light emitting lighting sources and non-lasing diodes [110] (paragraph 0017).
Regarding claim 7, Goldfain discloses a dome lens [122] positioned substantially perpendicular to said optical axis [figure 2], wherein said light redirected by said light director [116] is positioned at one of: within a focal point of said dome lens [122] and at a focal point of said dome lens [122] (figure 2).
Regarding claim 8, Goldfain discloses lighting source [108, 110] having a dome lens [112] (figure 2).
Regarding claim 9, Goldfain discloses said lighting assembly is attached to one of: an eyewear, a headband and a head strap (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of U.S. 2005/0117327 A1 by Gupta.
Regarding claim 4, Goldfain discloses the user wearable visualization system, but does not clearly disclose the electronic circuit having the switch, wherein said electronic circuit is configured to: control, through said switch, an application of a voltage to said plurality of lighting sources.
In paragraph 0006 of Goldfain, U.S. 2005/0117327 A1 by Gupta teaches the electronic circuit having the switch to control an application of a voltage to plurality of lighting sources.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the user wearable visualization system of Goldfain with the electronic circuit having the switch as taught by Gupta for purpose of providing an advantageous way of controlling light intensity of the plurality of light sources as wanted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain.
Regarding claim 6, Goldfain discloses the plurality of lighting sources [110] (figure 2). In figure 3 of another embodiment, Goldfain discloses a transmission filter, said transmission filter configured to: limit a wavelength range of said light generated by said selected one of said plurality of lighting sources to a known wavelength range (paragraph 0020).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light sources of Goldfain with the transmission filter as taught by another embodiment of Goldfain for purpose of providing color lights as wanted.
Response to Amendment
Applicant's amendments and arguments filed 10/05/2022 and 11/05/2022 have been fully considered but they are not persuasive.
The applicant has amended claim 1 to further recite the element: "redirect said received light toward a known area about said optical axis of said at least one projection lens, wherein said redirected light is emitted through said at least one projection lens." 
The applicant further recites that Goldfain fails to disclose the element of: "redirect said received light toward a known area about said optical axis of said at least one projection lens, wherein said redirected light is emitted through said at least one projection lens," as Goldfain directs the light of the concentrator 118 toward a focal point of one of the projection lens (i.e., assembly 120), which distributes the light over the lens 122. Goldfain cannot be said to anticipate the subject matter recited in independent claim 1.
However, the examiner disagrees. Goldfain [U.S. 2007/0097703 A1] discloses "redirect said received light toward a known area [area 118, see figure 2] about said optical axis of said at least one projection lens [120], wherein said redirected light is emitted through said at least one projection lens." (see figure 2).
In view of that, claim 1 and its dependent claims are unpatentable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875